Illinois Official Reports

                                 Appellate Court



                  Guvenoz v. Target Corp., 2015 IL App (1st) 133940



Appellate Court     NICOLE GUVENOZ, Individually and as Representative of the
Caption             Estate of Lewis Guvenoz, Deceased, Plaintiff-Appellee, v. TARGET
                    CORPORATION and TEVA PHARMACEUTICALS USA, INC.,
                    Defendants-Appellants (Joshua Rosenow, M.D., Defendant).


District & No.      First District, Fifth Division
                    Docket No. 1-13-3940


Filed               March 27, 2015


Decision Under      Appeal from the Circuit Court of Cook County, No. 12-L-005162; the
Review              Hon. Moira S. Johnson, Judge, presiding.



Judgment            Certified questions answered; remanded for further proceedings.



Counsel on          Gregory E. Ostfeld and Caitlin Annatoyn, both of Greenberg Traurig,
Appeal              LLP, of Chicago, and Lori G. Cohen and Victoria Davis Lockard, both
                    of Greenberg Traurig, LLP, of Atlanta, Georgia, for appellant Teva
                    Pharmaceuticals USA, Inc.

                    Emily L. Hussey and Richard Foster, both of Donohue Brown
                    Matthewson & Smith LLC, of Chicago, and Bryan T. Pratt, of Shook,
                    Hardy & Bacon LLP, of Kansas City, Missouri, for appellant Target
                    Corporation.

                    Kevin M. Forde and Joanne R. Driscoll, both of Forde Law Offices
                    LLP, and Robert J. Napleton and Bradley Z. Schulman, both of
                    Motherway & Napleton, LLP, both of Chicago, for appellee.
     Panel                      JUSTICE GORDON delivered the judgment of the court, with
                                opinion.
                                Presiding Justice Palmer and Justice McBride concurred in the
                                judgment and opinion.


                                                  OPINION

¶1         Plaintiff Nicole Guvenoz is the widow of Lewis Guvenoz (Lewis), a 39-year-old father of
       five who became a spastic quadriplegic and then died allegedly as a result of taking a generic
       drug marketed by defendant Target Corporation, Inc. (Target), and manufactured by defendant
       Teva Pharmaceuticals USA, Inc. (Teva). The third defendant, Dr. Joshua Rosenow, who was
       one of Lewis’s physicians, is not a party to this appeal.
¶2         This is a permissive interlocutory appeal that this court allowed pursuant to Illinois
       Supreme Court Rule 308(a), which permits this court to consider purely legal questions
       certified by the trial court for our review. Ill. S. Ct. R. 308(a) (eff. Feb. 26, 2010). In the case at
       bar, after the trial court denied defendants’ motions under sections 2-615 and 2-619 of the
       Code of Civil Procedure to dismiss (735 ILCS 5/2-615, 2-619 (West 2012)), defendants moved
       the trial court to certify certain legal questions, which the trial court did over plaintiff’s
       objection. The trial court also granted defendants’ motion to stay proceedings until the
       resolution of their application for leave to appeal.
¶3         The certified questions drafted by defendants are stated in their entirety in the Background
       section below and concern whether federal law preempts the types of state-law claims made by
       plaintiff.
¶4         Defendants ask us to adopt a position, whereby consumers of generic drugs cannot sue the
       brand-name manufacturer because they did not ingest the brand-name drug,1 but they are also
       barred from suing the generic manufacturer because, since federal law requires the generic
       manufacturer to be in lock-step with the brand-name manufacturer, federal law then preempts
       their claims, thereby leaving generic consumers without any recovery. In essence, what
       defendants are arguing on this appeal and at this early pleading stage of the litigation is that
       they should be able to market a drug, even assuming that they know that it is dangerous and
       useless, until the Federal Drug Administration (FDA) officially stops them, and then bear no
       financial responsibility for the consequences.
¶5         We analyze the relevant case law and answer the certified questions in the last section
       below.

¶6                                           BACKGROUND
¶7        We describe below both the allegations of plaintiff’s complaint and defendants’ motion to
       dismiss it. The certified questions are provided in full, in section III below.


             1
            The “overwhelming” majority of courts have held that generic consumers may not sue the
       brand-name manufacturer. In re Darvocet, Darvon, & Propoxyphene Products Liability Litigation, 756
       F.3d 917, 938 (6th Cir. 2014).

                                                      -2-
¶8                                           I. The Complaint
¶9         Plaintiff’s first amended complaint is plaintiff’s last filed complaint and the subject of
       defendants’ motion to dismiss, and it alleged the following:
¶ 10       Lewis Guvenoz and his wife Nicole were residents of Illinois. Lewis was given a
       prescription for Darvocet and, as a result of ingesting the recommended doses, he suffered a
       cardiac arrest that caused serious brain injuries. (Since the filing of this complaint and this
       appeal, Lewis has died.)
¶ 11       Defendant Teva is a Delaware corporation that regularly conducts business in Cook
       County, and it was involved in the manufacture, distribution, marketing, sale and labeling of
       Darvocet. Defendant Target is a Minnesota corporation that regularly conducts business in
       Cook County, and it was involved in the distribution and sale of Darvocet.
¶ 12       The complaint alleged 11 counts: in count I, negligence against both defendants Teva and
       Target; in counts II and III, fraudulent misrepresentation against both defendants Teva and
       Target; in counts IV and VI, fraudulent concealment against both defendants Teva and Target;
       in count V, strict product liability and design defect against both Teva and Target; in counts
       VII and VIII, violations of the Illinois Consumer Fraud and Deceptive Business Practices Act
       (Consumer Fraud Act) (815 ILCS 505/1 et seq. (West 2012)), against Teva and Target; in
       counts IX and X, loss of consortium against Target; and in count XI, professional negligence
       against Dr. Joshua Rosenow, who is not a party to this appeal.
¶ 13       Propoxyphene is an opioid analgesic prescription drug for the treatment of mild to
       moderate pain, which was first approved by the FDA in 1957 and has been commercially
       available in the United States since 1976 under the name of “Darvon” or, when combined with
       acetaminophen, “Darvocet.” Over 90% of the market share of these drugs belongs to generic
       manufacturers. Defendant Teva marketed a generic form of Darvocet and distributed it until it
       was withdrawn from the market in November 2010.
¶ 14       Upon information and belief, adverse event data maintained by the FDA indicated “a
       staggering number” of serious adverse events associated with propoxyphene, including heart
       arrhythmias. Defendants Teva and Target knew or should have known of: (1) the correlation
       between the use of Darvocet and the increased risk of developing potentially fatal heart
       arrhythmias; (2) that propoxyphene was ineffective, or at best, marginally effective as a pain
       reliever; and (3) that any benefits of propoxyphene were outweighed by its risks, including
       serious risks of cardiovascular events that could lead to death.
¶ 15       The serious health risks associated with propoxyphene and the existence of many safer
       alternatives led the British government to declare a recall of the drug in 2005, because it could
       not identify any group of patients for whom the drug’s benefits outweighed its risks.
¶ 16       In January 2009, the FDA held an Advisory Committee meeting to address the efficacy and
       safety of propoxyphene. After considering the data submitted, the committee voted 14 to 12
       against the continued marketing of the drug and noted that additional information about the
       drug’s cardiac effect would be relevant in assessing its risks and benefits.
¶ 17       In June 2009, the European Medicines Agency recommended that the marketing
       authorization for propoxyphene be withdrawn across the European Union due to safety
       concerns. In the following month, July 2009, the FDA required a new safety study addressing
       unanswered questions about propoxyphene’s effects on the heart.



                                                   -3-
¶ 18       After the European Medicines Agency recommended the drug’s withdrawal and after the
       FDA required a new safety study, but just six months before the FDA ordered withdrawal of
       the drug, Lewis Guvenoz was prescribed and did purchase and ingest 72 tablets of
       propoxyphene between January 8, 2010, and May 13, 2010. Guvenoz’s complaint alleges that,
       on May 13, 2010, while taking the recommended doses of the drug, Lewis experienced a
       cardiac arrest and resulting anoxic encephalopathy.
¶ 19       Just six months after Lewis’s cardiac arrest, on November 19, 2010, the FDA required
       manufacturers to withdraw any products containing propoxyphene, including Darvocet and
       Darvon, from the United States market. The FDA determined that the risks of the drug
       outweighed the benefits after a safety study showed that propoxyphene causes significant
       changes to the electrical activity of the heart even when taken at recommended doses.
¶ 20       Defendants Teva and Target had actual knowledge that a “qt wave interval prolongnation
       effect was associated with Propoxyphene” and that the drug “blocked ION channels in the
       heart” which is associated with “pro-arrhythmia.” Defendants knew that the drug was unsafe,
       that its risk of cardiac injury far exceeded any benefits, and that it should not have been
       marketed.
¶ 21       The complaint does not allege that Lewis purchased and ingested propoxyphene that was
       manufactured or marketed by defendants. However, defendants did not move to dismiss on
       that ground, and that issue is not before us in the questions certified by the trial court. In
       addition, defendants attached to their motion to dismiss a letter from plaintiff’s attorney which
       included a photograph of a bottle of Lewis’ pills which states that the manufacturer is “Teva
       Pharm,” and that they were dispensed by “Target Pharmacy, 115 N. Randall Road, Batavia, IL
       60510.” Also, defendant Target conceded in its memorandum in support of its motion to
       dismiss: “Mr. Guvenoz’s personal physician issued four separate propoxyphene prescriptions
       to Mr. Guvenoz. Each time, Mr. Guvenoz presented the prescriptions to Target’s pharmacy.
       Plaintiffs do not dispute that Target’s pharmacy dispensed the prescriptions to Mr. Guvenoz
       exactly as prescribed ***.”

¶ 22                                        II. Motion to Dismiss
¶ 23        Defendants Teva and Target filed combined motions pursuant to section 2-619.1 to dismiss
       the complaint under both section 2-615 and section 2-619(a)(9). 735 ILCS 5/2-615,
       2-619(a)(9), 2-619.1 (West 2012).
¶ 24        Pursuant to section 2-615, defendants Teva and Target moved to dismiss counts II, III, IV,
       VII, and VIII for fraudulent misrepresentation, fraudulent concealment and violations of the
       Illinois Consumer Fraud Act, on the ground that plaintiff failed to plead them with sufficient
       particularity.
¶ 25        Pursuant to section 2-619(a)(9), defendants Teva and Target moved to dismiss all counts
       on the ground that they are preempted by federal law. Federal preemption is the issue before us
       on this permissive appeal.
¶ 26        In support of their federal preemption argument, defendants asserted that, “at their core,”
       plaintiff’s claims were an attack on the “sufficiency of the warnings, labeling and disclosures”
       about the drug’s risks. However, in plaintiff’s response, she stated that, at their core, her claims
       are that the drug was simply unsafe and should not have been sold at all. Plaintiff claims that
       defendants are trying to shield themselves from liability simply because the drug that Lewis


                                                    -4-
       ingested happened to be a generic brand and that, if the court accepts this theory, then Illinois
       residents will have no recourse simply because they chose to purchase a less expensive
       product. In plaintiff’s surresponse brief, she stated unequivocally: “This action is not, never
       has been, and never will be a failure to warn claim.”
¶ 27       Plaintiff’s response to defendants’ motion included an affidavit from Dr. Robert Barkin,
       who is a full professor at Rush University Medical College in the departments of
       anesthesiology, family medicine and pharmacology, and who authored an article in 2006
       entitled: “Propoxyphene: A Critical Review of a Weak Opioid Analgesic that Should Remain
       in Antiquity.” The affidavit stated that, from January 2010 to May 2010, Lewis ingested 72
       tablets over a 123-day period pursuant to a prescription. On May 13, 2010, the 38-year-old
       Lewis, who had no prior history of cardiovascular disease, experienced a cardiac arrest in his
       garage and, when emergency medical technicians arrived, he had no pulse. After his cardiac
       arrest, he suffered an anoxic encephalopathy from which there was no recovery. The affidavit
       repeated the history of the drug that we summarized above in our description of the complaint.
       Dr. Barkin concluded, to a reasonable degree of pharmacologic and scientific certainty, that
       Lewis’s “sudden cardiac arrest with no known antecedent pathology and resultant anoxic
       encephalopathy was/is causally related to the ingestion of propoxyphene.” He further
       concluded that “[a]t the time propoxyphene was prescribed to [Lewis] in January 2010, the
       drug was inherently dangerous and unsafe,” and that the “unreasonably dangerous qualities of
       the drug propoxyphene were well known by the pharmaceutical industry before and during
       2006.”
¶ 28       On September 11, 2013, the trial court issued a written order denying defendants’
       combined motion to dismiss.

¶ 29                                    III. The Certified Questions
¶ 30       On September 30, 2013, defendants moved the trial court: (1) for the certification of certain
       legal questions for immediate appellate review pursuant to Illinois Supreme Court Rule 308(a)
       (eff. Feb. 26, 2010); and (2) for a stay of the trial court’s proceedings pending the resolution of
       defendants’ application to the appellate court for leave to appeal.
¶ 31       The questions drafted by defendants and certified by the trial court are:
                   “(1) Did the U.S. Supreme Court’s decisions in Mutual Pharmaceutical Co. Inc. v.
               Bartlett, [570 U.S. ___,] 133 S. Ct. 2466 (2013), PLIVA, Inc. v. Mensing, [564 U.S.
               ___, ___,] 131 S. Ct. 2567, 2574 (2011), and their progeny (collectively, the
               ‘Bartlett/Mensing’ precedent) require the dismissal on federal preemption grounds of
               an Illinois common law cause of action for negligence, alleging negligence in the
               design, manufacture, or distribution of a generic drug (commonly known as
               Propoxyphene) approved by the United States Food & Drug Administration (the
               ‘FDA’)?
                   (2) Does the Bartlett/Mensing precedent require the dismissal on federal
               preemption grounds of an Illinois common law cause of action for strict product
               liability/design defect, alleging unreasonable dangerousness in the design or
               manufacture of a generic drug (commonly known as Propoxyphene) approved by the
               FDA?



                                                    -5-
                   (3) Does the Bartlett/Mensing precedent require the dismissal on federal
               preemption grounds of an Illinois common law cause of action for fraudulent
               misrepresentation, alleging false statements of material fact regarding the safety, risks
               or lack of testing of a generic drug (commonly known as Propoxyphene) approved by
               the FDA?
                   (4) Does the Bartlett/Mensing precedent require the dismissal on federal
               preemption grounds of an Illinois common law cause of action for fraudulent
               concealment, alleging concealment or withholding of alleged design or manufacturing
               defects, lack of safety, or other unreasonably high risks associated with a generic drug
               (commonly known as Propoxyphene) approved by the FDA?
                   (5) Does the Bartlett/Mensing precedent require the dismissal on federal
               preemption grounds of a cause of action under the Illinois Consumer Fraud and
               Deceptive Business Practices Act, alleging a generic drug (commonly known as
               Propoxyphene) approved by the FDA?”
       In sum, defendants ask the same question with respect to each of plaintiff’s causes of action,
       asking whether the Bartlett/Mensing precedent requires dismissal of each of this type of
       state-law claim on federal preemption grounds. However, in recognition of the fact that the
       lawsuit is in its early stages and the complaint could be further amended, the questions do not
       ask us to assess whether plaintiff’s claims, as currently alleged, are sufficient. Instead the
       questions ask whether any state-law “cause of action” exists for each type of claim after the
       Bartlett and Mensing Supreme Court decisions. Nonetheless, we interpret these questions in
       light of plaintiff’s allegations.
¶ 32       Plaintiffs objected to these certified questions and stated at oral argument before this court
       that the Bartlett/Mensing precedent did not apply. The relevant events in the Bartlett/Mensing
       precedent predated the Food and Drug Administration Amendments Act of 2007 (Pub. L. No.
       110-85, 121 Stat. 823 (2007)) (the 2007 Act) while the events in the case at bar all postdated it.
       However, since the certified questions did not address these amendments, the parties in their
       briefs did not discuss them, and neither do we. As the United States Supreme Court did, we
       express no view on the impact of the 2007 Act on plaintiff’s claims. PLIVA, Inc. v. Mensing,
       564 U.S. ___, ___ n.1, 131 S. Ct. 2567, 2574 n.1 (2011) (“All relevant events in these cases
       predate the Food and Drug Administration Amendments Act of 2007 [citation]. We therefore
       refer exclusively to the pre-2007 statutes and regulations and express no view on the impact of
       the 2007 Act.”); Mutual Pharmaceutical Co. v. Bartlett, 570 U.S. ___, ___, 133 S. Ct. 2466,
       2472 (2013) (the drug was first prescribed in December 2004 and respondent was already
       suffering by the time the FDA ordered changes to the labeling in 2005); Wyeth v. Levine, 555
       U.S. 555, 567 (2009) (“In 2007, after [the plaintiff’s] injury and lawsuit, Congress again
       amended the FDCA,” granting broader powers to manufacturers to make unilateral labeling
       changes.).
¶ 33       On May 7, 2014, this court granted defendants’ petition for leave to appeal pursuant to
       Supreme Court Rule 308(a). On July 29, 2014, this court also granted plaintiff’s motion to
       substitute Nicole Guvenoz as representative of the estate of Lewis Guvenoz, who had since
       died, and to change the caption of the case accordingly. This appeal followed.




                                                   -6-
¶ 34                                           ANALYSIS
¶ 35      In this interlocutory appeal, we are called upon to answer certain certified questions, which
       we answer below.

¶ 36                                              I. Rule 308
¶ 37       As stated above, we permitted this appeal pursuant to Illinois Supreme Court Rule 308(a)
       (eff. Feb. 26, 2010), which provides in relevant part:
               “When the trial court, in making an interlocutory order not otherwise appealable, finds
               that the order involves a question of law as to which there is substantial ground for
               difference of opinion and that an immediate appeal from the order may materially
               advance the ultimate termination of the litigation, the court shall so state in writing,
               identifying the question of law involved. *** The Appellate Court may thereupon in its
               discretion allow an appeal from the order.”
¶ 38       After the trial court certifies the questions, the appellant must file an application seeking an
       appeal with the appellate court. Ill. S. Ct. R. 308(b) (eff. Feb. 26, 2010). The application must
       be “accompanied by an original supporting record.” Ill. S. Ct. R. 308(c) (eff. Feb. 26, 2010).
       The adverse party may then file an answer, “together with an original of a supplementary
       supporting record containing any additional parts of the record the adverse party desires to
       have considered by the Appellate Court.” Ill. S. Ct. R. 308(c) (eff. Feb. 26, 2010). “If leave to
       appeal is allowed,” as it was in the case at bar, “any party may request that an additional record
       on appeal be prepared.” Ill. S. Ct. R. 308(d) (eff. Feb. 26, 2010).
¶ 39       In the case at bar, defendants filed a supporting record, and plaintiff chose neither to submit
       a supplementary supporting record nor to request that an additional record be prepared. Thus,
       the record before us is solely the supporting record filed by defendants.

¶ 40                                      II. Standard of Review
¶ 41       Since a Supreme Court Rule 308 petition is limited to only “a question of law” (Ill. S. Ct. R.
       308(a) (eff. Feb. 26, 2010)), our review is de novo. Seith v. Chicago Sun-Times, Inc., 371 Ill.
       App. 3d 124, 133 (2007) (where an appeal concerns a question of law, we review the trial
       court’s order de novo). De novo review means that we perform the same analysis that a trial
       judge would perform. JPMorgan Chase Bank, National Ass’n v. Ivanov, 2014 IL App (1st)
       133553, ¶ 65. Since our review is de novo, we may consider any basis appearing in the record.
       Lewis v. Heartland Food Corp., 2014 IL App (1st) 123303, ¶ 7 (citing Gatreaux v. DKW
       Enterprises, LLC, 2011 IL App (1st) 103482, ¶ 10); Seith, 371 Ill. App. 3d at 133.
¶ 42       Since this appeal comes to us after the trial court’s denial of a motion to dismiss and prior
       to the close of discovery, and since it presents a purely legal question, we accept the allegations
       of the complaint as true for the purposes of this appeal. Lewis v. Heartland Food Corp., 2014
       IL App (1st) 123303, ¶ 7 (when reviewing a trial court’s decision on a section 2-615 motion to
       dismiss, we accept as true all well-pled facts in the plaintiff’s complaint); Bank of America,
       N.A. v. Adeyiga, 2014 IL App (1st) 131252, ¶ 57 (when reviewing a trial court’s decision on a
       2-619 motion to dismiss, we accept as true all well-pled facts in the plaintiff’s complaint).




                                                    -7-
¶ 43                                          III. Federal Law
¶ 44       Defendants claim that “the Bartlett/Mensing precedent require the dismissal on federal
       preemption grounds” of the types of state-law claims alleged by plaintiff.
¶ 45       “[P]re-emption is a demanding defense,” and the defendant drug company has the burden
       of demonstrating that it applies. Wyeth, 555 U.S. at 573 (“Wyeth has failed to demonstrate that
       it was impossible for it to comply with both federal and state requirements.”); see also Wyeth,
       555 U.S. at 581 (“Wyeth has not persuaded us ***.”). “Congress enacted the FDCA[2] to
       bolster consumer protection against harmful products,” not to lessen it. Wyeth, 555 U.S. at 574.
       The United States Supreme Court observed: “Congress did not provide a federal remedy for
       consumers harmed by unsafe or ineffective drugs in the 1938 statute or in any subsequent
       amendment. Evidently, it determined that widely available state rights of action provided
       appropriate relief for injured consumers.” Wyeth, 555 U.S. at 574, 574 n.7 (observing that
       witnesses testified before the Senate that a federal “right of action was unnecessary because
       common-law claims were already available under state law”).
¶ 46       Thus, the defendant drug company bears the burden of demonstrating that these state rights
       are federally preempted.
¶ 47       “ ‘[T]he purpose of Congress is the ultimate touchstone in every pre-emption case.’ ”
       Wyeth, 555 U.S. at 565 (quoting Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996)). When
       Congress enlarged the FDA’s powers to protect the public and ensure the safety and
       effectiveness of drugs, Congress included a statement of its intent with respect to state law:
       “No provision of this Act nor any amendment made by it shall be construed as indicating any
       intent on the part of the Congress to occupy the field in which such provision or amendment
       operates to the exclusion of any State law on the same subject matter, unless there is a direct
       and positive conflict between such provision or amendment and such State law so that the two
       cannot be reconciled or consistently stand together.” (Emphases added.) Pub. L. No. 89-74,
       § 10, 79 Stat. 235 (1965); Wyeth, 555 U.S. at 567 (discussing Congress’s intent and purpose in
       the 1962 amendment).
¶ 48       Thus, to satisfy its burden, a defendant drug company must show a direct and positive
       conflict that cannot be reconciled.
¶ 49       First, we will set forth the Bartlett/Mensing precedent. Then, in the following section, we
       will apply that precedent to answer the certified questions before us.

¶ 50                                    A. PLIVA v. Mensing
¶ 51       Mensing concerned solely failure-to-warn claims brought against generic manufacturers.
       Mensing, 564 U.S. at ___, 131 S. Ct. at 2572. The case was brought by two plaintiffs who
       consumed the generic drug metocyclopramide, which is “commonly used to treat digestive
       tract problems.” Mensing, 564 U.S. at ___, 131 S. Ct. at 2572. The drug was, and is, commonly
       used, and there was no suggestion that it should not be. The issue was not whether the drug
       should be on the market at all, but rather what warnings should accompany it to warn the
       minority of people who could be adversely affected by it. Mensing, 564 U.S. at ___, 131 S. Ct.
       at 2572-73.

          2
            The “FDCA” referred to by the Wyeth court is the Federal Food, Drug, and Cosmetic Act (FDCA)
       (21 U.S.C. § 301 et seq. (Supp. I 2008)).

                                                   -8-
¶ 52        The Mensing plaintiffs developed tardive dyskinesia, a severe neurological disorder, which
       can occur in some patients who take the drug for several years. Mensing, 564 U.S. at ___, 131
       S. Ct. at 2572. Even among those patients who take the drug for several years, less than a third,
       or 29%, of those patients, develop this condition. Mensing, 564 U.S. at ___, 131 S. Ct. at 2572.
¶ 53        The warnings on the drug’s labels and package inserts had been strengthened and clarified
       several times over the years to address the potential danger associated with long-term use.
       Mensing, 564 U.S. at ___, 131 S. Ct. at 2572. In 1985, the package insert stated that
       “ ‘[t]herapy longer than 12 weeks *** cannot be recommended.’ ” Mensing, 564 U.S. at ___,
       131 S. Ct. at 2572. In 2004, the label was changed to add that use should “ ‘not exceed 12
       weeks.’ ” Mensing, 564 U.S. at ___, 131 S. Ct. at 2572. Finally, in 2009, the FDA ordered a
       “black box warning” which stated that treatment “ ‘longer than 12 weeks should be avoided.’ ”
       Mensing, 564 U.S. at ___, 131 S. Ct. at 2572-73. The Mensing plaintiffs took the drug in 2001
       and 2002, which was when the package insert warned that “ ‘[t]herapy longer than 12 weeks
       *** cannot be recommended,’ ” but before the label changes in 2004 and 2009 that provided
       stronger warnings. Mensing, 564 U.S. at ___, 131 S. Ct. at 2572-73. Thus, the crux of
       plaintiffs’ claims was that these label changes should have been made earlier. Mensing, 564
       U.S. at ___, 131 S. Ct. at 2573.
¶ 54        The Mensing Court stated: “All relevant events in these cases predate the Food and Drug
       Administration Amendments Act of 2007, 121 Stat. 823 [(FDAAA)]. We therefore refer
       exclusively to the pre-2007 statutes and regulations and express no view on the impact of the
       2007 Act.” Mensing, 564 U.S. at ___ n.1, 131 S. Ct. at 2574 n.1.
¶ 55        The Mensing Court held that, under pre-2007 law, the generic manufacturers could not
       have made the label changes earlier, because federal law required the warnings on their labels
       to be the same as those on the brand-name manufacturer. Mensing, 564 U.S. at ___, 131 S. Ct.
       at 2575-76. As a result, plaintiffs’ failure-to-warn claims, which were based on 2001 and 2002
       events, were preempted. Mensing, 564 U.S. at ___, 131 S. Ct. at 2581.
¶ 56        The Supreme Court acknowledged that, from the “perspective” of the injured consumer,
       the distinction between brand-name and generic manufacturers “makes little sense.” Mensing,
       564 U.S. at ___, 131 S. Ct. at 2581. The Court recognized that, if the Mensing plaintiffs had
       taken “the brand-name drug prescribed by their doctors, *** their lawsuits would not be
       pre-empted.” Mensing, 564 U.S. at ___, 131 S. Ct. at 2581. While “acknowledg[ing] the
       unfortunate hand that federal drug regulation has dealt” the plaintiffs, the Court stated that it
       was not its task “to create similar pre-emption” results in federal drug regulation. Mensing, 564
       U.S. at ___, 131 S. Ct. at 2581-82.
¶ 57        Like the United States Supreme Court, the federal circuit courts of appeal have also
       “recognize[d] the catch-22 situation in which existing jurisprudence places” plaintiffs, in that
       they “cannot obtain relief from brand-name drug manufacturers” whose products they did not
       ingest, but their “claims against generic drug manufacturers are preempted.” Schrock v. Wyeth,
       Inc., 727 F.3d 1273, 1290 (10th Cir. 2013); Strayhorn v. Wyeth Pharmaceuticals, Inc., 737
       F.3d 378, 407 (6th Cir. 2014) (“Although we feel compelled to affirm the [dismissal] below in
       light of controlling [Supreme Court] caselaw, we cannot help but note the basic unfairness of
       this result” where “plaintiffs are *** caught in a classic ‘Catch-22’ ” barred from claims
       against generic manufacturers due to federal preemption and barred from claims against
       brand-name manufacturers whose product they did not ingest.).


                                                   -9-
¶ 58       One federal circuit court held out the hope that state courts would address this unfairness
       through the interpretation of their own states’ tort laws. Lamenting the “potential injustice”
       created by recent Supreme Court law, the Tenth Circuit stated: “As a federal court, however,
       we have limited authority to correct this potential injustice. It is for the state courts, rather than
       this panel, to engage in the delicate policy considerations predicate to the expansion of the
       scope of state tort law.” Schrock v. Wyeth, Inc., 727 F.3d 1273, 1290 (10th Cir. 2013).
¶ 59       In a footnote, the Mensing Court expressed no view as to whether its holding applied to
       post-2007 cases like the one here. Mensing, 564 U.S. at ___ n.1, 131 S. Ct. at 2574 n.1. See
       also In re Reglan/Metoclopramide Litigation, 81 A.3d 80, 83 (Pa. Super. Ct. 2013) (in light of
       footnote 1 in Mensing, “we decline to find post-Act claims pre-empted”); In re Reglan/
       Metoclopramide Litigation, 74 A.3d 221, 222 (Pa. Super. Ct. 2013) (post-Act claims are not
       preempted); Hassett v. Dafoe, 74 A.3d 202, 217 (Pa. Super. Ct. 2013) (“We agree with
       [plaintiff] that until post-Act claims are subjected to a thorough pre-emption analysis,
       dismissal of those failure to warn claims is premature.”). Similarly, in Bartlett, which we
       discuss below, all the relevant events occurred before 2007. Bartlett, 570 U.S. at ___, 133 S.
       Ct. at 2472 (the drug was first prescribed in December 2004 and respondent was already
       suffering by the time the FDA ordered changes to the labeling in 2005); In re Reglan, 81 A.3d
       at 85 (“The FDAAA, 121 Stat. 823, was enacted on September 27, 2007.”).
¶ 60       After the 2007 amendment, generic manufacturers were required to propose stronger
       labeling if it was warranted, and the FDA could unilaterally order it pursuant to the Federal
       Food, Drug, and Cosmetic Act (21 U.S.C. § 355(o)(4) (Supp. I 2008)). Hassett, 74 A.3d at 217
       n.13. Thus, Congress removed at least one impediment relied upon in support of preemption:
       the requirement that the FDA negotiate with the lead manufacturer to strengthen the warning
       label. Mensing, 564 U.S. at ___, 131 S. Ct. at 2578-79. By removing at least some of the
       discretion afforded the lead manufacturer that made it impossible for generic manufacturers to
       comply with both state and federal law, the amendment arguably changes the landscape for
       generic manufacturers and may make their situation closer to the brand-name manufacturer
       that was held liable in Wyeth v. Levine, 555 U.S. 555 (2009), rather than the generic
       manufacturer that was found not liable in Mensing. Hassett, 74 A.3d at 217 n.13. In addition,
       Congress chose not to include an express preemption provision in the FDAAA. In re Reglan,
       81 A.3d at 89 n.5.
¶ 61       However, the parties did not argue that the FDAAA affects our analysis of the certified
       questions, so we do not consider this issue at this time. The certified questions ask us to resolve
       what “the Bartlett/Mensing precedent require.”

¶ 62                                B. Mutual Pharmaceutical v. Bartlett
¶ 63       In Bartlett, the generic drug at issue was sulindac, which was an “NSAID,” or a
       nonsteroidal anti-inflammatory pain reliever. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2471. “In
       a very small number of patients,” NSAIDs caused a severe and serious skin reaction, which the
       Bartlett plaintiff suffered. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2471-72. NSAIDs included
       not only sulindac, which the Bartlett plaintiff ingested, but also common and popular drugs,
       such as ibuprofen. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2471. Thus, the drug at issue in
       Bartlett was safe and effective for the vast majority of people who took it, and the issue
       concerned only “[the] very small number of patients” who suffered an adverse and severe
       reaction. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2471.

                                                    - 10 -
¶ 64        The possible severe reactions were toxic epidermal necrolysis, which the Bartlett plaintiff
       suffered, and its less severe cousin, Stevens-Johns Syndrome. Bartlett, 570 U.S. at ___, 133 S.
       Ct. at 2471. At the time that the Bartlett plaintiff was prescribed sulindac, the drug’s label
       warned that the drug could cause “ ‘severe skin reactions,’ ” and the drug’s package insert
       listed both toxic epidermal necrolysis and Stevens-Johns Syndrome as potential adverse
       reactions. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472. In 2005, once the Bartlett plaintiff was
       already suffering, the FDA adopted additional warnings for the labeling of all NSAIDs,
       including sulindac. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472.
¶ 65        The trial court dismissed the Bartlett plaintiff’s failure-to-warn claim after her doctor
       admitted that he had not read either the box or the insert. Bartlett, 570 U.S. at ___, 133 S. Ct. at
       2472. The case proceeded to trial on the plaintiff’s design-defect claim alone, and a jury
       awarded her over $20 million in damages. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472. Thus,
       only her design-defect claim was at issue on appeal. Bartlett, 570 U.S. at ___, 133 S. Ct. at
       2472.
¶ 66        On appeal, the First Circuit Court of Appeals held that a generic manufacturer that was
       facing design-defect claims should simply stop selling the drug and thereby comply with both
       federal and state law (Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472), even though the drug was
       safe and effective for the vast majority of people taking it. Bartlett, 570 U.S. at ___, 133 S. Ct.
       at 2471. Based on this stop-selling rationale, the First Circuit found that the Bartlett plaintiff’s
       design-defect claim was not preempted. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472.
¶ 67        The United States Supreme Court reversed and specifically rejected the “stop-selling
       rationale” set forth by the First Circuit. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2470. The Court
       held: “In the instant case, it was impossible for [the defendant] to comply with both its
       state-law duty to strengthen the warnings on sulindac’s label and its federal-law duty not to
       alter sulindac’s label. Accordingly, the state law is pre-empted.” Bartlett, 570 U.S. at ___, 133
       S. Ct. at 2473. The Court explained: “Our pre-emption cases presume that an actor seeking to
       satisfy both his federal- and state-law obligations is not required to cease acting altogether in
       order to avoid liability.” Bartlett, 570 U.S. at ___, 133 S. Ct. at 2477. However, that statement
       was made in the context of the Bartlett case, where the drug was safe and effective for the vast
       majority of the people taking it, and ceasing to act would have benefitted only “[the] very small
       number” of people who suffered an adverse reaction. Bartlett, 570 U.S. at ___, 133 S. Ct. at
       2471. By contrast, in the case at bar, the FDA concluded that the public at large would not
       benefit from this drug and ordered it withdrawn from the market.
¶ 68        Responding to the dissent, the Bartlett majority agreed “that federal law establishes no
       safe-harbor for drug companies–but it does prevent them from taking certain remedial
       measures.” Bartlett, 570 U.S. at ___, 133 S. Ct. at 2479. The Court stated: “Where state law
       imposes a duty to take such remedial measures, it ‘actual[ly] conflict[s] with federal law’ by
       making it ‘ “impossible for a private party to comply with both state and federal
       requirements.” ’ ” Bartlett, 570 U.S. at ___, 133 S. Ct. at 2479 (quoting Freightliner Corp. v.
       Myrick, 514 U.S. 280, 287 (1995), quoting English v. General Electric Co., 496 U.S. 72, 79
       (1990)). These statements presume that a plaintiff has identified “remedial measures” which
       could have reduced the drug’s risks. By contrast, in the case at bar, the FDA concluded that no
       remedial measures were, in fact, possible and ordered its manufacturers to withdraw it from the
       market.


                                                    - 11 -
¶ 69       “In cases where it is impossible–in fact or by law–to alter a product’s design (and thus to
       increase the product’s ‘usefulness’ or decrease its ‘risk of danger’), the duty to render a product
       ‘reasonably safe’ boils down to a duty to ensure ‘the presence and efficacy of a warning to
       avoid an unreasonable risk of harm from hidden dangers or from foreseeable uses.’ ” Bartlett,
       570 U.S. at ___, 133 S. Ct. at 2480 (quoting Vautour v. Body Masters Sports Industries, Inc.,
       784 A.2d 1178, 1182 (N.H. 2001)). This reasoning assumes that there exists a warning that
       would cure the problem of an otherwise unreasonable risk of harm. By contrast, in the case at
       bar, the FDA concluded that no warning would suffice and ordered the drug entirely
       withdrawn from public sale.
¶ 70       Reconciling the Bartlett Court’s unequivocal and unanimous endorsement of the statement
       that “federal law establishes no safe-harbor for drug companies,” with the majority’s holding
       that federal law does preempt “certain remedial measures,” leads to the conclusion that, where
       there is no possible remedy, there is no safe harbor. Bartlett, 570 U.S. at ___, 133 S. Ct. at
       2479.

¶ 71                                             C. Summary
¶ 72       The facts in the case at bar are very different from the facts in both Bartlett and Mensing. In
       the case at bar, plaintiff alleges that there was no group of patients for whom the drug’s
       benefits outweighed its risks. By contrast, in both Bartlett and Mensing, the drug was safe for
       the vast majority of patients taking it, and only a “very small number of patients” suffered an
       adverse and severe reaction. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2471; see also Mensing,
       564 U.S. at ___, 131 S. Ct. at 2572 (a severe neurological disorder occurred in less than a third
       of the patients who took the drug for several years). In the case at bar, plaintiff alleged that the
       drug was simply unsafe and should not have been sold at all, and there was no warning that
       could have cured the problem. By contrast, in both Bartlett and Mensing, the problem was
       addressed by the FDA with an improved warning. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2472;
       Mensing, 564 U.S. at ___, 131 S. Ct. at 2572-73.
¶ 73       In the case at bar, since no remedy was possible, there was no safe harbor. Bartlett, 570
       U.S. at ___, 133 S. Ct. at 2479. Since plaintiffs do not suggest that there was an improved
       design or label that could have cured the problem, there was no “direct and positive conflict”
       with the generic manufacturer’s federal duty to use the same design and label as the lead
       manufacturer. Pub. L. No. 89-74, § 10, 79 Stat. 235 (1965) (discussed in Wyeth, 555 U.S. at
       568). The only remedy was to withdraw the product.
¶ 74       While it made little sense in Bartlett and Mensing to require a company to withdraw from
       the market a drug which is still actively used and which is safe and effective for the vast
       majority of consumers, that logic has no application to plaintiff’s claims, which are that this
       drug is not effective and that its risks do not outweigh its benefits for the public at large. Thus,
       while withdrawing the drug in Bartlett and Mensing would not have resulted in a net public
       benefit, plaintiff alleges that withdrawal will result in a net public benefit and, in fact, the FDA
       agreed and ordered the drug pulled from the market.
¶ 75       The issue in the case at bar is not whether the drug companies should have stopped selling.
       They should have, and they did. However, defendants argue that federal law provided them
       with a safe harbor for failing to stop earlier. Unfortunately for defendants, the Bartlett Court
       has already rejected that idea. Bartlett, 570 U.S. at ___, 133 S. Ct. at 2479.


                                                    - 12 -
¶ 76       For these reasons, the logic of Bartlett and Mensing does not apply to plaintiff’s claims,
       and their holdings do not preempt the state-law claims in this case, as we explain in greater
       detail below.

¶ 77                                        IV. Certified Questions
¶ 78                                             A. Overview
¶ 79       Now, having set forth the Bartlett/Mensing precedent, we will apply this discussion to the
       specific state law claims and certified questions before us.
¶ 80       Since Bartlett, most claims against generic manufacturers have been dismissed. E.g.,3
       Strayhorn, 737 F.3d at 407 (“despite the ‘Catch-22’ dilemma” faced by plaintiffs, “we affirm”
       the trial court’s dismissal); In re Fosamax (Alendronate Sodium) Products Liability Litigation
       (No. II), 751 F.3d 150, 157-58, 165 (3d Cir. 2014) (strict-liability claim against a generic
       manufacturer, which was based on a risk-utility analysis of an alleged design defect, was
       preempted).
¶ 81       In contrast, a substantial minority of courts have allowed claims against generic
       manufacturers to proceed. Fullington v. Pfizer, Inc., 720 F.3d 739, 745-47 (8th Cir. 2013)
       (reversing the trial court’s dismissal of plaintiff’s breach of implied warranty claim and
       strict-liability design-defect claim against generic manufacturers and remanding for
       reconsideration); Huck v. Wyeth, Inc., 850 N.W.2d 353, 356 (Iowa 2014) (reversing summary
       judgment for generic manufacturer and remanding for further proceedings on defendant’s
       failure to update its label with “a stronger warning approved by the FDA”); Hassett, 74 A.3d at
       215, 217 (holding that federal drug law does “not pre-empt claims based upon the marketing of
       defective products, a lack of due care in testing, or a product’s failure to conform to express
       and implied warranties,” and “fraud and misrepresentation in the advertising and promotion of
       *** generic drugs,” and, thus, the trial court was correct in not dismissing those claims); In re
       Reglan, 81 A.3d at 96 (holding that federal preemption does not apply to claims that “do not
       sound in failure to warn, arose after the passage of the 2007 Act, or involve a generic
       manufacturer’s failure to conform its label to that of the name brand”); Franzman v. Wyeth,
       Inc., 451 S.W.3d 676, 679 (Mo. Ct. App. 2014) (reversing dismissal of plaintiff’s
       “failure-to-warn claim relating to the Generic Defendants’ failure to update their warning
       labels”); Fisher v. Pelstring, 817 F. Supp. 2d 791, 805, 814, 818, 821, 823-24 (D.S.C. 2012)
       (denying summary judgment for generic manufacturer on claims for failure to update, fraud by
       concealment, manufacturing defect and breach of implied warranty of merchantability); see
       also Bell v. Pfizer, Inc., 716 F.3d 1087, 1096 (8th Cir. 2013) (remanding, 10 days before
       Bartlett was decided, plaintiff’s “design defect and breach of implied warranty claims” for
       reconsideration); In re Fosamax, 751 F.3d at 158 (“we withhold comment on whether
       negligence-based design-defect claims are or are not preempted”); Wyeth, Inc. v. Weeks, No.
       1101397, 2014 WL 4055813, at *22 (Ala. Aug. 15, 2014) (a generic consumer can sue the
       brand-name manufacturer).
¶ 82       However, the majority of dismissing cases were in a different procedural posture from the
       instant case. In re Reglan/Metoclopramide Litigation, 81 A.3d 80, 90 n.6 (Pa. Super. Ct. 2013)
       (noting the importance of distinguishing between cases that “were amended in light” of
           3
            Although we provide only an “e.g.” cite here, a more complete list of cases is provided infra in
       paragraph 82, with their approximate complaint-filing dates.

                                                    - 13 -
       Supreme Court precedent and those that were not). In most of the dismissing cases, the courts
       were asked to consider whether the complaint in front of them, which was drafted prior to
       Bartlett, survived the subsequently decided Supreme Court case. Drager v. PLIVA USA, Inc.,
       741 F.3d 470, 473-74 (4th Cir. 2014) (the complaint was filed before either Mensing or
       Bartlett, and the trial court denied plaintiff leave to amend after Mensing); In re Fosamax, 751
       F.3d at 154 (the complaint at issue was filed on February 28, 2011, before either Mensing or
       Bartlett); Johnson v. Teva Pharmaceuticals USA, Inc., 758 F.3d 605, 610 (5th Cir. 2014) (the
       complaint was filed in March 2010, before either Mensing or Bartlett); Schrock v. Wyeth, Inc.,
       727 F.3d 1273, 1278 (10th Cir. 2013) (the complaint was amended on April 14, 2010, before
       either Mensing or Bartlett); Lashley v. Pfizer, Inc., 750 F.3d 470, 472-73 (5th Cir. 2014) (the
       suits were filed in 2009 and June 2011, before Bartlett); Eckhardt v. Qualitest
       Pharmaceuticals, Inc., 751 F.3d 674, 677 (5th Cir. 2014) (the complaint was amended before
       Bartlett); In re Darvocet, Darvon, & Propoxyphene Products Liability Litigation, 756 F.3d
       917, 925-26 (6th Cir. 2014) (the cases were consolidated prior to Bartlett); Strayhorn, 737 F.3d
       at 387 (the complaints at issue were amended after Mensing but before Bartlett); Brinkley v.
       Pfizer, Inc., 772 F.3d 1133, 1136 (8th Cir. 2014) (the complaint was amended on August 30,
       2011, after Mensing but before Bartlett).
¶ 83       The courts found that the allegations, viewed from hindsight after Bartlett, were
       insufficient. E.g., Eckhardt, 751 F.3d at 679-80 (although a state claim for failure to provide
       FDA-approved warnings was not preempted, plaintiff failed to adequately plead it); Drager,
       741 F.3d at 474-75 (plaintiff’s “failure to update” claim is not before the court because he
       failed to move the trial court to amend the complaint to add it); In re Darvocet, 756 F.3d at 931
       (although “ ‘failure-to-update’ claims against generic manufacturers are not preempted,”
       “[p]laintiff’s claims falter because they did not plead them properly”); Johnson v. Teva
       Pharmaceuticals USA, Inc., 758 F.3d 605, 613 (5th Cir. 2014) (even if plaintiff could bring a
       design defect claim based on “a safer alternative product” rather than “a safer alternative
       design,” plaintiff failed to allege the safer product in her complaint); Strayhorn, 737 F.3d at
       399 (although federal law does not preempt a “failure to update” claim, plaintiff’s complaint
       failed to plead that the generic label “was not updated during the time that a particular plaintiff
       was using its product”); Schrock, 727 F.3d at 1290 (plaintiffs failed to advance a claim that
       new and scientifically significant information was not before the FDA).
¶ 84       For example, in In re Darvocet, 756 F.3d at 930, 932, which concerned the same drug at
       issue in the instant case, the Sixth Circuit held that the plaintiffs had failed to adequately plead
       what new information was not before the FDA or which generic manufacturers had failed to
       update their labels with FDA-approved warnings.
¶ 85       The questions in front of us are different. The certified questions do not ask us to consider
       the sufficiency of plaintiff’s complaint but rather whether “a cause of action” could survive
       under Illinois law. Plaintiff’s last amended complaint was filed after Mensing but before
       Bartlett. However, we do consider the questions in light of plaintiff’s allegations.

¶ 86                                           B. Negligence
¶ 87       The first certified question asks: “Did the U.S. Supreme Court’s decisions in Bartlett Co.
       Inc. v. Bartlett, 123 S. Ct. 2466 (2013), PLIVA, Inc. v. Mensing, 131 S. Ct. 2507, 2574 (2011),
       and their progeny (collectively, the ‘Bartlett/Mensing precedent’) require the dismissal on
       federal preemption grounds of an Illinois common law cause of action for negligence, alleging

                                                    - 14 -
       negligence in the design, manufacture, or distribution of a generic drug (commonly known as
       Propoxyphene) approved by the United States Food & Drug Administration (the ‘FDA’)?”
¶ 88        Although the certified questions are not limited to claims against generic manufacturers
       and distributors, and although at least one Illinois court has recognized a suit by the consumer
       of a generic drug against a brand-name manufacturer, we interpret the certified questions to
       concern only claims against generic manufacturers and distributors, since plaintiff has not sued
       the brand-name manufacturer here. Dolin v. SmithKline Beecham Corp., No. 12 C 6403, 2014
       WL 804458, at *6 (N.D. Ill. Feb. 28, 2014) (holding that the brand-name manufacturer had a
       duty to the generic consumer).
¶ 89        For a plaintiff to state a cause of action for negligence in Illinois, the complaint must allege
       facts sufficient to establish three elements: (1) the existence of a duty of care owed to the
       plaintiff by the defendant, (2) a breach of that duty, and (3) an injury proximately caused by
       that breach. Calles v. Scripto-Tokai Corp., 224 Ill. 2d 247, 270 (2007); Lewis, 2014 IL App
       (1st) 123303, ¶ 8 (citing Marshall v. Burger King Corp., 222 Ill. 2d 422, 430 (2006)).
¶ 90        The key distinction between a negligence claim and a strict liability claim, which we
       discuss later, lies in the concept of fault. Calles, 224 Ill. 2d at 270 (citing Coney v. J.L.G.
       Industries, Inc., 97 Ill. 2d 104, 117 (1983)). While the focus in a strict liability claim is
       primarily on the condition of the product, a defendant’s fault is at issue in a negligence claim,
       in addition to the product’s condition. Calles, 224 Ill. 2d at 270 (citing Coney, 97 Ill. 2d at
       117-18).
¶ 91        A manufacturer has a nondelegable duty to design reasonably safe products. Calles, 224
       Ill. 2d at 270; Coney, 97 Ill. 2d at 117. To determine whether the manufacturer’s conduct was
       reasonable in a negligent-design case, a court asks whether the manufacturer should have
       foreseen, in the exercise of ordinary care, that the design would be hazardous to someone.
       Calles, 224 Ill. 2d at 270. To show that the manufacturer acted unreasonably, the plaintiff must
       show that the manufacturer knew or should have known of the risk posed by the product design
       at the time of the product’s manufacture. Calles, 224 Ill. 2d at 270. In the case at bar, plaintiff
       has alleged that defendants knew or should have known of the risks posed by the drug at the
       time of its manufacture.
¶ 92        Defendants claim that, even if plaintiff’s allegations are true, her negligence claims are
       preempted under the Bartlett/Mensing precedent because federal law prevented defendants
       from altering the design or warnings of the drug. However, plaintiff does not allege that
       defendants should have altered either the design or the warnings of the drug. Thus, to the extent
       that the Bartlett/Mensing precedent applies to post-2007 claims, it does not bar plaintiff’s
       negligence claims.

¶ 93                                         C. Strict Liability
¶ 94       The second certified question asks: “Does the Bartlett/Mensing precedent require the
       dismissal on federal preemption grounds of an Illinois common law cause of action for strict
       product liability/design defect, alleging unreasonable dangerousness in the design or
       manufacture of a generic drug (commonly known as Propoxyphene) approved by the FDA?”
¶ 95       To succeed in Illinois on a strict liability claim, a plaintiff must prove that a product was
       sold in an unreasonably dangerous condition. Jablonski v. Ford Motor Co., 2011 IL 110096,
       ¶ 86 (“the balancing test developed for strict liability claims *** examines whether a product is


                                                    - 15 -
        unreasonably dangerous”); Calles v. Scripto-Tokai Corp., 224 Ill. 2d 247, 254 (2007);
        Korando v. Uniroyal Goodrich Tire Co., 159 Ill. 2d 335, 343 (1994) (to recover for a defective
        product under strict liability, a plaintiff must prove that the product left the manufacturer in an
        unreasonably dangerous condition). Illinois courts utilize two tests to determine whether a
        product was unreasonably dangerous: the consumer expectation test and the risk utility test.
        Calles, 224 Ill. 2d at 254-56. A plaintiff may succeed by proving the elements of either test.
        Calles, 224 Ill. 2d at 255. Under the consumer expectation test, a plaintiff succeeds by proving
        that “the product failed to perform as an ordinary consumer would expect when used in an
        intended or reasonably foreseeable manner.” Calles, 224 Ill. 2d at 256. Under the risk utility
        test, a plaintiff succeeds by proving that “the magnitude of the danger outweighs the utility of
        the product, as designed.” Calles, 224 Ill. 2d at 259. See also Jablonski v. Ford Motor Co.,
        2011 IL 110096, ¶ 85 (discussing the “risk-utility” test).
¶ 96        Plaintiff has alleged both that the product failed to perform as an ordinary consumer would
        expect when used in the intended dosage and that the high risk of dangerous side effects
        outweighed the marginal effectiveness of the product as designed. On this appeal, defendants
        claim that, even if these allegations are true, plaintiff’s strict liability claim is preempted under
        Bartlett and Mensing.
¶ 97        Neither plaintiff’s claim pursuant to the consumer expectation test nor her claim pursuant
        to the risk utility test under Illinois law is preempted by the Bartlett/Mensing precedent.
        Defendants are liable if they inject into the market a drug that fails to perform as an ordinary
        consumer would expect or that has a marginal effectiveness which is easily outweighed by its
        high risks. Federal law does not provide the drug companies with a “safe-harbor” to avoid
        liability for dangerous drugs (Bartlett, 570 U.S. at ___, 133 S. Ct. at 2479), and there was no
        direct and positive conflict with their federal duty of sameness, when the drug should not have
        been sold. Pub. L. No.89-74, § 10, 79 Stat. 235 (1965) (discussed in Wyeth, 555 U.S. at 568).
        Assuming arguendo that Bartlett and Mensing apply to post-2007 claims, we cannot find that
        they preempt plaintiff’s strict liability claim.

¶ 98                                    D. Fraudulent Misrepresentation
¶ 99        The third certified question asks: “Does the Bartlett/Mensing precedent require the
        dismissal on federal preemption grounds of an Illinois common law cause of action for
        fraudulent misrepresentation, alleging false statements of material fact regarding the safety,
        risks or lack of testing of a generic drug (commonly known as Propoxyphene) approved by the
        FDA?”
¶ 100       In Illinois, the elements of a fraudulent misrepresentation claim are: (1) a false statement of
        material fact; (2) knowledge or belief of the falsity by the person making it; (3) intention to
        induce the other party to act; (4) action by the other party in reliance on the truth of the
        statements; and (5) damage to the other party resulting from such reliance. Doe-3 v. McLean
        County Unit District No. 5 Board of Directors, 2012 IL 112479, ¶ 28 (citing Board of
        Education of City of Chicago v. A, C & S, Inc., 131 Ill. 2d 428, 452 (1989)). A claim for
        negligent misrepresentation has essentially the same elements as fraudulent misrepresentation,
        except that the defendant’s mental state is different. Doe-3, 2012 IL 112479, ¶ 28. For a
        negligent misrepresentation claim, a plaintiff need allege only that the defendant was careless
        or negligent in ascertaining the truth of the statement, and that the defendant had a duty to
        convey accurate information to the plaintiff. Doe-3, 2012 IL 112479, ¶ 28. We provided the

                                                     - 16 -
        elements of negligent misrepresentation, although the certified question did not ask about it, in
        order to better illustrate the mental state required for a fraud claim.
¶ 101       Plaintiff alleged facts to support each of the four elements of fraudulent representation.
        Specifically, she alleged: (1) that, in the act of promoting and selling the drug, defendants
        made false statements of material facts and advertised to the general public that the drug was
        safe and effective when it was not; (2) that defendants knew the statements they were making
        were false; (3) that defendants intended the general public to rely on their statements; (4) that
        Lewis relied on these statements in taking the drug; and (5) that, as a result, Lewis became
        seriously ill and died. At this very early stage of the litigation, we must accept plaintiff’s
        allegations as true. Lewis, 2014 IL App (1st) 123303, ¶ 7; Adeyiga, 2014 IL App (1st) 131252,
        ¶ 57.
¶ 102       In response, defendants claim that, even if these allegations are true, defendants are still not
        liable to plaintiff because her claim is preempted under the Bartlett/Mensing precedent.
        Defendants argue that, even assuming arguendo that the statements were false, defendants
        could not have altered them because any changes would have violated the generic drug
        company’s federal duty to provide the same exact statements as the brand-name or lead
        manufacturer.
¶ 103       However, this response overlooks the heart of plaintiff’s argument. Plaintiff is not arguing
        that defendants should have altered their statements. Instead, plaintiff claims that the very act
        of marketing this drug was a misrepresentation and fraud upon the public. Assuming arguendo
        the truth of plaintiff’s allegations, there was no way to market this drug, which was effectively
        useless and full of unreasonable risk, without fraudulently misrepresenting its qualities.
        According to plaintiff, this was like marketing snake oil. Thus, to the extent that Bartlett and
        Mensing apply to post-2007 claims, they do not bar plaintiff’s fraudulent representation claims
        against defendant generic manufacturer and distributor.

¶ 104                                    E. Fraudulent Concealment
¶ 105       The fourth certified question asks: “Does the Bartlett/Mensing precedent require the
        dismissal on federal preemption grounds of an Illinois common law cause of action for
        fraudulent concealment, alleging concealment or withholding of alleged design or
        manufacturing defects, lack of safety, or other unreasonably high risks associated with a
        generic drug (commonly known as Propoxyphene) approved by the FDA?”
¶ 106       Defendants are correct that, in order to state a claim for fraudulent concealment, a plaintiff
        must allege “that the defendant concealed a material fact when it was under a duty to disclose
        to the plaintiff.” W.W. Vincent & Co. v. First Colony Life Insurance Co., 351 Ill. App. 3d 752,
        762 (2004) (citing Connick v. Suzuki Motor Co., 174 Ill. 2d 482, 500 (1996)). Defendants cite
        in support W.W. Vincent, which states: “The concealment of a material fact during a business
        transaction is actionable if ‘done “with the intention to deceive under circumstances creating
        an opportunity and duty to speak.” ’ ” W.W. Vincent, 351 Ill. App. 3d at 762 (quoting Perlman
        v. Time, Inc., 64 Ill. App. 3d 190, 195 (1978), quoting Lagen v. Lagen, 14 Ill. App. 3d 74, 79
        (1973)). “A statement that is technically true may nevertheless be fraudulent where it omits
        qualifying material since a ‘half-truth’ is sometimes more misleading than an outright lie.”
        W.W. Vincent, 351 Ill. App. 3d at 762 (citing Perlman, 64 Ill. App. 3d at 195, citing St. Joseph
        Hospital v. Corbetta Construction Co., 21 Ill. App. 3d 925, 953 (1974)).


                                                     - 17 -
¶ 107       A duty to disclose a material fact may arise out of several situations. Connick, 174 Ill. 2d at
        500. First, if a plaintiff and defendant are in a fiduciary or confidential relationship, then a
        defendant is under a duty to disclose all material facts. Connick, 174 Ill. 2d at 500. Second, a
        duty to disclose material facts may arise out of a situation where a plaintiff places trust and
        confidence in a defendant, thereby placing a defendant in a position of influence and
        superiority over plaintiff. Connick, 174 Ill. 2d at 500. This position of superiority may arise by
        reason of friendship, agency or experience. Connick, 174 Ill. 2d at 500.
¶ 108       Defendants do not argue on this appeal that they were not in a position of superiority to
        plaintiff but argue that plaintiff’s claim for fraudulent concealment is preempted pursuant to
        Bartlett and Mensing. Thus, we assume for the purposes of this appeal that defendants were in
        a position of superiority.
¶ 109       The alleged half-truths or lies which led consumers to believe that the drug was effective
        and safe, when, according to plaintiff’s allegations, defendants knew it was useless and risky
        state a claim for fraudulent concealment. This claim is not preempted since plaintiff is not
        claiming that the statements should have been changed. Plaintiff claims instead that there were
        no warnings which would have magically transformed this allegedly useless and risky drug
        into a drug that was safe and effective. Thus, the only possible means of protecting the vast
        majority of consumers, namely, to not market this useless and risky drug, also posed no
        conflict with the generic drug company’s duty of sameness.
¶ 110       Thus, to the extent that the Bartlett/Mensing precedent applies to post-2007 claims, it does
        not bar plaintiff’s fraudulent concealment claims against the generic manufacturer and
        distributor.

¶ 111                                         F. Statutory Claim
¶ 112       The fifth certified question asks: “Does the Bartlett/Mensing precedent require the
        dismissal on federal preemption grounds of a cause of action under the Illinois Consumer
        Fraud and Deceptive Business Practices Act [(815 ILCS 505/1 et seq. (West 2012))], alleging a
        generic drug (commonly known as Propoxyphene) approved by the FDA?”
¶ 113       The elements of a claim for consumer fraud in Illinois are: (1) a deceptive act or practice by
        the defendant; (2) the defendant’s intent that the plaintiff rely on the deception; and (3) that the
        deception occurred in the course of conduct involving trade and commerce. Connick, 174 Ill.
        2d at 501; 815 ILCS 505/10a (West 2012) (“Any person who suffers actual damage as a result
        of a violation of this Act committed by any other person may bring an action against such
        person.”); 815 ILCS 505/2 (West 2012) (describing violations of the Act).
¶ 114       Plaintiff’s reliance is not an element of statutory consumer fraud. Connick, 174 Ill. 2d at
        501; 815 ILCS 505/2 (West 2012) (the Act is violated “whether any person has in fact been
        misled, deceived or damaged thereby”). However, a plaintiff must allege that defendant’s
        consumer fraud proximately caused plaintiff’s injury. Connick, 174 Ill. 2d at 501.
¶ 115       The first element of consumer fraud requires a showing of a deceptive act or practice,
        which the Act defines as “including but not limited to the use or employment of any deception,
        fraud, false pretense, false promise, misrepresentation or the concealment, suppression or
        omission of any material fact, with intent that others rely upon the concealment, suppression,
        or omission of such material fact, or the use or employment of any practice described in



                                                     - 18 -
        Section 2 of the ‘Uniform Deceptive Trade Practices Act’, approved August 5, 1965, in the
        conduct of any trade or commerce.” 815 ILCS 505/2 (West 2012).
¶ 116       Plaintiff alleges: (1) that defendants engaged in deceptive practices when they advertised
        the drug as safe and effective and it was not, and when they promoted the sale of the drug
        through misrepresentation, concealment and omission of such material fact; (2) that defendants
        intended the public to rely on their statements; and (3) that the deception occurred during the
        commerce and promotion of the drug.
¶ 117       Defendant does not contest plaintiff’s allegations on this appeal, arguing instead that the
        claim is preempted pursuant to Bartlett and Mensing. In the sections above, we have already
        addressed plaintiff’s claims for defendant’s alleged fraud, misrepresentation and concealment.
        Plaintiff’s consumer fraud claim for defendants’ alleged fraud, misrepresentation and
        concealment is not preempted for the same reasons.
¶ 118       Thus, to the extent that the Bartlett/Mensing precedent applies to post-2007 claims, they do
        not bar plaintiff’s consumer fraud claim.

¶ 119                                        CONCLUSION
¶ 120       We answered each of the certified questions above. In sum, to the extent that the
        Bartlett/Mensing precedent applies to post-2007 claims, plaintiff’s Illinois state-law claims are
        not preempted.
¶ 121       The case is remanded for further proceedings consistent with this opinion.

¶ 122      Certified questions answered; remanded for further proceedings.




                                                   - 19 -